Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-9 and 11-20 are pending and claims 9 and 11-20 are under examination.
Priority
This application is a continuation of PCT/EP2014/06157, filed 06/07/2014, which claims foreign priority to EP13171044, filed 06/07/2013.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 11-20 is/are rejected under 35 U.S.C.4 103 as being unpatentable over Nakayama et al. (US 2011/0236996 A1) in view of Bartkowiak et al. (US2003/0235817).
With respect to claim 9, Nakayama, throughout the reference and especially at [0029], [0049], [0059], [0069] teaches a Hitachi 7170, which is an automatic analyzer with a photometer, a memory, and a processor (see the Hitachi 917 manual at A7, 0-3, 2-6; see previous rejections (101 section) for evidence that Hitachi 917 is another name for Hitachi 7170).  Nakayama at [0040]-[0081] teaches measuring biological samples (for example serum using this analyzer –[0067] (human serum specimen)) and therefore indicates that it is for analyzing a biological sample and teaches an assay is in the device that is operable to produce a signal indicative of an intensive property, wherein the intensive property is a concentration of the analyte (Nakayama at [0080]-[0083] and [0049] teaches measuring the signal and determining concentration using the analyzer).  Hitachi 917 manual at 0-3 provides evidence of a reagent pipette, which is capable of dispensing the assay into the biological sample comprising the analyte. Hitachi 917 manual at 2-
Nakayama at [0041]-[0083] and Fig. 3 teaches and the Hitachi manual at 2-18-2-49, 4-33-37, 5-3, 5-18-5-19 provides evidence that the analyzer is a computer with software and is a processor in communication with the hardware interface  the instructions further cause the processor to receive a set number of calibration samples (Fig. 3, [0075]) with known values for the intensive property (known concentration) using the analyzer; measure a calibration signal for each of the calibration samples using the analyzer and the assay (Fig. 3 [0075]), and determine a calibration by fitting the calibration function to the calibration signal for each of the calibration samples and the known values for the intensive properties (Fig. 3). The analyzer is capable of receiving an assay, wherein the assay has a predetermined number of components, wherein the predetermined number of components is two, wherein each of the predetermined number of components has a distinct relation between the intensive property (the label causes the signal) and the signal and wherein each of the components is a distinct assay, because an assay with two See Nakayama at id.  Moreover, as explained above, the Nakayama at [0041]-[[0083] teaches and the Hitachi manual at 2-18-2-49, 5-3 provides evidence that execution of the instructions causes the processor to receive the calibration by the computer, add the assay to the biological sample using the automatic analyzer, measure the signal of the biological sample is measured using the automatic analyzer and calculate the physical property (amount) using the signal and calibration.  
Nakayama does not teach that the calibration is equivalent to a constant plus an exponential decay for each component.
However, Bartkowiak at [0009] teaches a method of improving performance of analyte monitoring systems by fitting the data to a specific model using exponential functions and preexponential functions.  Bartkowiak at [0024] and claim 22 teaches the function (Equation 3A, which is the sum of two exponential decay terms + a constant and where c1 and k1 and c2 and k2 are the calibration parameters (therefore each decay term has two parameters). Bartkowiak at [0017] teaches that the sensor measures via an electrode.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a calibration with an exponential decay function plus a constant, wherein the calibration function is a sum of two exponential decay terms, wherein each exponential decay term has two calibration parameters as taught by Bartkowiak, in the method of Nakayama.
One of ordinary skill in the art would have been motivated to have used a calibration with an exponential decay function plus a constant, wherein the calibration function is a sum of two exponential decay terms, wherein each exponential decay term has two calibration parameters as 
One of ordinary skill in the art would have a reasonable expectation of success, because Bartkowiak teaches performing this mathematic modeling on calibration.
With respect to claim 11, Nakayama at [0070] teaches that an assay with two distinct reagents (antibody-a coated latex particle and antibody b- coated latex particle) were added to the sample and run on the analyzer and thus the analyzer comprises the assay.
With respect to claims 12-15, these limitations reflect intended uses of the analyzer.  The analyzer must be capable of performing these steps.  As explained above, a Hitachi 7170, contains a photometer that can measure a photometric scattering measurement (see the Hitachi 917 manual at A7, 0-3, 2-6, 5-21).  Moreover, Nakayama at [0034], [0041]-[0083] teaches two different sized particles coated with different affinity murine monoclonal antibodies and teaches that the particles are approximately 130 and 220 nm (130 and 300 nm).  Moreover, it will be routine to optimize the particle size.  Moreover, the system of Nakayama can contain a number of calibration samples including two times the predetermined number of components plus 1, as there does not appear to be a limit on the number of samples in the Hitachi manual and Nakayama at [0075] teaches at least 6 calibration standards.
With respect to claim 16, as explained above, Bartkowiak at [0024] and claim 22 teaches the function (Equation 3A, which is the sum of two exponential decay terms + a constant and where c1 and k1 and c2 and k2 are the calibration parameters (therefore each decay term has two 
With respect to claim 17, Nakayama at [0029] teaches automated.  Moreover, the system of Nakayama  (as demonstrates by Hitachi 917 at 2-42, 3-9, 6-29, A8,  and A2), is configured to automatically load and unload biological samples into/out of the reaction cell (from the sample disk to the reaction cell and to the waste container).
 With respect to claim 18, Nakayama at [0029] teaches an automated system.  Moreover, the system of Nakayama  (as demonstrates by Hitachi 917 at 2-18, 2-42, 2-31, 3-9, 4-45, A8,  and A2), is configured to automatically load and unload calibration sample into/out of the reaction cell (from the sample disk to the reaction cell and to the waste container) and automatically perform the calibration without human intervention (the samples are automatically run and the calibration is automatically performed after the program is started).
With respect to claim 19, Nakayama at [0029] teaches an automated system.  Moreover, the system of Nakayama  (as demonstrates by Hitachi 917 at 2-18, 2-42, 3-9, A8-A9,  2-30, and A2), is configured to prepare the biological sample by adding at least one dilutant to the biological sample.  Since the testing is automated, this is done automatically.
With respect to claim 20, Nakayama at [0041]-[0083] teaches and the Hitachi manual at 2-18-2-49, and 5-3 provides evidence that the automated analyzer adds the assay to the biological sample using the automatic analyzer, measure the biological sample by automatically adding the assay to the biological sample.
Response to Arguments
Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been considered but are moot Applicant’s arguments only apply to Hirai.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641